Per Curiam.

Since the cause of action asserted against the defendant corporation did not arise from the transaction of any business in New York within the sense of CPLR 302 (subd. [a], par. 1), the only question presented is whether the defendant’s activity in the State constituted the doing of business in the traditional sense under CPLR 301. However, determination of that question (compare Frummer v. Hilton Hotels Int., 19 N Y 2d 533, with Miller v. Surf Props., 4 N Y 2d 475) calls for a hearing and a development of facts concerning the relationship of Dynamic Representative, Inc. to the defendant, the scope of its activities on said defendant’s behalf, all of which are insufficiently disclosed in the contradictory affidavits before us in the present record, and any other relevant facts bearing on the issue of jurisdiction.
The order should be reversed, with costs in all courts, and the matter remitted to Supreme Court, Kings County, for further proceedings in accordance with this opinion. The question certified should be answered in the negative.
Chief Judge Fuld and Judges Burke, Scileppi, Bergan, Keating, Breitel and Jasen concur.
Order reversed, etc.